Exhibit 10.8

EXHIBIT A

RESTRICTIVE COVENANT AGREEMENT

THIS RESTRICTIVE COVENANT AGREEMENT (the “RCA”) dated April 3, 2017, is by and
between PEABODY ENERGY CORPORATION, a Delaware corporation (the “Company”), and
(“Grantee”).

WHEREAS, the Grantee is a recipient of a 2017 Restricted Stock Unit Grant
(“Award”) under the Company’s Peabody Energy Corporation 2017 Incentive Plan, as
amended from time to time (the “Plan,” and such award, the “ Award”);

WHEREAS, Grantee acknowledges and agrees that he or she has access to and/or
knowledge of certain trade secrets and other Confidential Information regarding
the Company;

WHEREAS, the Company has spent and will continue to expend substantial amounts
of time, money, and effort to develop its Confidential Information and Grantee
acknowledges benefitting from these efforts;

WHEREAS, the Company deems it essential to the protection of its Confidential
Information and competitive standing in its market to have recipients of Awards
subject to reasonable restrictive covenants;

WHEREAS, Grantee agrees and acknowledges that the Company has a legitimate
interest to protect its confidential information and competitive standing; and

NOW THEREFORE, in consideration for the provisions stated below, and intending
to be legally bonded thereby, the parties agree as follows.

1.    Grantee has been informed and is aware that the execution of this RCA is a
necessary term and condition of the Grantee’s receipt of the Award.

2.    The term “Confidential Information” as used in this RCA shall be broadly
interpreted to include, without limitation, materials and information (whether
in written, electronic or other form and whether or not identified as
confidential at the time of disclosure) concerning technical matters, business
matters, business plans, operations, opportunities, plans, processes,
procedures, standards, strategies, policies, programs, software, schematics,
models, systems, results, studies, analyses, compilations, forecasts, data,
figures, projections, estimates, components, records, methods, criteria,
designs, quality control, research, samples, work-in-progress, prototypes, data,
materials, clients and prospective clients, customer lists, contracts, projects,
suppliers, referral sources, sales, marketing, bidding, purchasing, personnel,
financial condition, assets, inventory, accounts payable, accounts receivable,
tax matters, books of account, financing, collections, intellectual property,
trade secrets and all other know-how and information of the Company or any
subsidiary of the Company which has not been published or disclosed to the
general public.



--------------------------------------------------------------------------------

a.    While employed by the Company and at all times thereafter, Grantee will
keep Confidential Information, including trade secrets, confidential and shall
not, directly or indirectly, use for himself or herself or use for, or disclose
to, any party other than the Company, or any subsidiary of the Company (other
than in the ordinary course of Grantee’s duties for the benefit of the Company
or any subsidiary of the Company), any Confidential Information.

b.    At the termination of Grantee’s employment or at any other reasonable time
the Company or any of its subsidiaries may request, Grantee shall promptly
deliver to the Company all memoranda, notes, records, plats, sketches, plans or
other documents (including, without limitation, any “soft” copies or
computerized or electronic versions thereof) containing Confidential
Information, including trade secrets or any other information concerning
Company’s business, including all copies, then in Grantee’s possession or under
Grantee’s control whether prepared by Grantee or others.

c.    Notwithstanding the foregoing paragraphs, Company employees, contractors,
and consultants may disclose trade secrets in confidence, either directly or
indirectly, to a Federal, State or local government official or to an attorney,
solely for the purpose of reporting or investigating a suspected violation of
law, or in a complaint or other document filed in a lawsuit or other proceeding
if such filing is made under seal. Additionally, Company employees, contractors,
and consultants who file retaliation suits for reporting a suspected violation
of law may disclose related trade secrets to their attorney and use them in
related court proceedings, as long as the individual files documents containing
the trade secret under seal and does not otherwise disclose the trade secret
except pursuant to Court Order.

3.    In consideration of the Company’s obligations under the Restricted Stock
Unit Agreement (the “Agreement”), Grantee agrees that while employed by the
Company and for a period of one year thereafter, without the prior written
consent of the Board of Directors of the Company (the “Board”), he or she shall
not, directly or indirectly, as principal, manager, agent, consultant, officer,
director, stockholder, partner, investor, lender or employee or in any other
capacity, carry on, be engaged in or have any financial interest in, any entity
which is in competition with the business of the Company or its subsidiaries.

4.    In consideration of the Company’s obligations under the Agreement, Grantee
agrees that while employed by the Company and for a period of one year
thereafter, without the prior written consent of the Board, he or she shall not,
on his or her own behalf or on behalf of any person, firm or company, directly
or indirectly, (a) solicit or offer employment to or hire any person who is or
has been employed by the Company or its subsidiaries at any time during the
twelve (12) months immediately preceding such solicitation or (b) solicit or
entice away or in any manner attempt to persuade any client, vendor, partner,
customer or prospective customer of the Company to discontinue or diminish his,
her or its relationship or prospective relationship with the Company or to
otherwise provide his, her or its business to any corporation, partnership or
other business entity which engages in any line of business in which the Company
is engaged (other than the Company).

 

2



--------------------------------------------------------------------------------

5.    For purposes of this RCA, an entity shall be deemed to be in competition
with the Company if it enters into or engages in any business or activity that
substantially and directly competes with the business of the Company. For
purposes of this paragraph 5, the business of the Company is defined to be:
active metallurgical and thermal coal mining, preparation and sale; the
marketing, brokering and trading of metallurgical and thermal coal; and the
optimization of our metallurgical and thermal coal reserves; in each case by the
Company and its direct and indirect subsidiaries or affiliated or related
companies. Notwithstanding this paragraph 5 or paragraph 8, nothing herein shall
be construed so as to preclude Grantee from investing in any publicly or
privately held company, provided that no such investment in the equity
securities of an entity with publicly traded equity securities may exceed one
percent (1%) of the equity of such entity, and no such investment in any other
entity may exceed five percent (5%) of the equity of such entity, without the
prior written approval of the Board.

6.    Grantee agrees that he or she will not at any time make, directly or
indirectly, any negative, derogatory, disparaging or defamatory comment, whether
written, oral or in electronic format, to any reporter, author, producer or
similar person or entity or to any general public media in any form (including,
without limitation, books, articles or writings of any other kind, as well as
film, videotape, audio tape, computer/Internet format or any other medium) that
concerns directly or indirectly the Company its business or operations, or any
of its current or former agents, employees, officers, directors, customers or
clients. Grantee understands that nothing in this section or this RCA limits
Grantee’s ability to communicate with any government agencies or otherwise
participate or cooperate with an investigation conducted by the Equal Employment
Opportunity Commission, the Securities and Exchange Commission, or other similar
agency, including providing documents or other information, without notice to
the Company.

7.    Upon the termination of Grantee’s employment for any reason, Grantee or
his or her estate shall surrender to the Company all correspondence, letters,
files, contracts, mailing lists, customer lists, advertising materials, ledgers,
supplies, equipment, checks, and all other materials and records of any kind
that are the property of the Company or any of its subsidiaries or affiliates,
that may be in Grantee’s possession or under his control, including, without
limitation, any “soft” copies or computerized or electronic versions thereof.

8.    Grantee agrees that the covenant not to compete, the covenants not to
solicit and the covenant not to make disparaging comments are reasonable under
the circumstances and will not interfere with his or her ability to earn a
living or otherwise to meet his or her financial obligations. Grantee and the
Company agree that if in the opinion of any court of competent jurisdiction such
restraint is not reasonable in any respect, such court shall have the right,
power and authority to excise or modify such provision or provisions of this
covenant which appear unreasonable and to enforce the remainder of the covenant
as so amended. Grantee agrees that any breach of the covenants contained in this
RCA would irreparably injure the Company. Accordingly, Grantee agrees that, in
the event that a court enjoins Grantee from any activity prohibited by this RCA,
the Company may, in addition to pursuing any other remedies it may have in law
or in equity, cease making any payments otherwise required under the agreements
evidencing the Award, cancel and recoup any portion of the Award already paid to
the extent required by law, regulation or listing requirement, or by any Company
policy adopted pursuant thereto, and obtain and injunction against Grantee from
any court having jurisdiction over the matter restraining any further violation
of this RCA by Grantee.

 

3



--------------------------------------------------------------------------------

9.    No waiver or modification of all or any part of this RCA will be effective
unless set forth in a written document signed by both the Company and Grantee
expressly indicating their intention to waive or modify the specified provisions
of this RCA. If the Company chooses not to enforce its rights in the event
Grantee or any other recipient of an Award breaches some or all of the terms of
this RCA, the Company’s rights with respect to any such breach shall not be
considered a waiver of a future breach by Grantee of this RCA, regardless of
whether the breach is of a similar nature or not.

10.    This RCA accurately sets forth and entirely sets forth the understandings
reached between Grantee and the Company with respect to the matters treated
herein. If there are any prior written or oral understandings or agreements
pertaining to the subject matter addressed in this RCA, they are specifically
superseded by this RCA and have no effect, except, should the Grantee be subject
to non-compete and non-solicitation obligations (“Restrictive Covenants”)
pursuant to an employment agreement or other agreement between the Grantee and
Company or one of its subsidiaries or affiliates, Grantee shall continue to be
bound by the terms of those Restrictive Covenants and they shall run
concurrently with those set forth in this RCA. This RCA is binding on Grantee
and the Company, and our respective successors, assigns and representatives.

11.    Because of Company’s and Grantee’s substantial contacts with the State of
Missouri, the fact that Company’s headquarters is located in Missouri, the
parties’ interests in ensuring that disputes regarding the interpretation,
validity, and enforceability of this RCA are resolved on a uniform basis, and
Company’s making and execution of this Agreement in Missouri, the parties agree
that the RCA shall be interpreted and governed by the laws of the State of
Missouri, without regard for any conflict of law principles. The parties agree
that the exclusive venue and jurisdiction for any litigation concerning or
arising out of or based on this RCA shall be the federal and state courts
located in Missouri. The parties expressly consent to the personal jurisdiction
and venue of said courts. The provisions of this paragraph shall not restrict
the ability of Company or Grantee to enforce in any court any judgment obtained
in Missouri federal or state court.

[SIGNATURE PAGE FOLLOWS]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this RCA has been executed and delivered by the parties
hereto.

 

PEABODY ENERGY CORPORATION

 

By:   Its:  

 

Grantee

 

Name    

 

5